Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Status
Claims 1, 3-5, 9-18 are pending. 
Claims 1, 3, 14, and 16 are examined on the merits.
Claims 4-5, 9-13, 15, and 17-18 are withdrawn from consideration.
Claims 1, 3-4, and 9 are currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Enciso-Rodriguez et al January 2018 (“Breaking self-incompatibility in diploid potato using genome editing” PAG Conference San Diego) and further in view of Butler et al 2015 (PLOS One, December 14, p. 1-12) and Kaufmann et al 1991 (Mol Gen Genet 226: p. 457-466).
The claims are drawn to methods of overcoming compatibility in diploid potato comprising the steps of selecting a target fragment in the gene regions Sp3 and Sp4 in the S-RNAse gene, constructing a CRISPR/Cas9 recombinant vector for diploid potato, introducing the recombinant vector into potato cells, regenerating a plurality of potato plants and screening the marker gene, amplifying the target fragment, selecting plants with an edited S-RNAse gene, detecting ploidy level in gene edited plant, propagating a selected line and identifying self-compatible phenotype at flowering and harvesting seed from the self-compatible line and extracting genomic DNA sand amplifying target fragment in a DNA offspring via PCR to confirm the edited allele was inherited, wherein the loss of function is achieved by mutating SEQ ID NO:10, wherein one strand of the target fragment has the structure shown in SEQ ID NO:1 which is GGNNN... (claim 1), wherein the recombinant vector comprising the structure shown in SEQ ID NO:1 (claim 3). The claims are also drawn to method for breeding a potato plant comprising the step of making the S-RNAse gene in a potato unexpressed or inactivated wherein the loss of function is achieved by mutating SEQ ID NO:10 (claim 14), wherein a self-crossing is further performed (claim 16).  
Enciso-Rodriguez et al teach using CRISPR/Cas9 to make a targeted knockout of the S-RNAse locus to make self-fertile potato varieties that can be used to make diploid hybrid potatoes (slide 6). They teach generating gRNAS to target the s-RNAse conserved regions (note they mention PAM recognition sequences which for Cas9 is NGG) (slide 14). They teach transformation of potato cells with the CRISPR/Cas9 system and a subsequent self-pollination assay, which necessarily would require regenerating plants, and that greater than 40 transformation events were obtained (slides 15-16). They also teach that S-RNAse knockout will be validated by PCR and sequencing and self-pollination will be attempted in selected transformation events (slide 17).     
Enciso-Rodriguez et al do not teach an S-RNAse gene sequence or to mutate SEQ ID NO:10 in particular, nor do they teach methodology for using CRISPR/Cas9 in potato. 
Butler et al teach methods of using CRISPR/Cas9 in potato (see entire document). 
Kaufmann et al teach an S-RNAse sequence form potato which is the same sequence as claimed in instant SEQ ID NO:3. 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to follow the teaching of Enciso-Rodriguez et al to generate self-fertile diploid potatoes. A person of ordinary skill would have been enabled to follow the teachings of Enciso-Rodriguez et al as methods of generating mutants in potato using CRISPR/Cas were taught by Butler et al and the sequence of the target S-RNAse gene was also known as taught by Kaufman et al. The additional method steps of determining the ploidy level of the potato ad harvesting seeds and confirming the S-RNAse knockout in progeny would have been well-known to those skilled in the art as steps that would be required confirm that a self-fertile diploid potato had been obtained and as such those steps would have been obvious as well. Further, a person of ordinary skill would have been motivated to target any sequence beginning with NGG on the 5’ end of the target or CCN on the 3’ end of the target as that is the reverse complement of the PAM sequence and thus could be target by CAS nuclease in the same region. Moreover, a person of ordinary skill in the art would have been motivated to select a potential target toward the 5’ end of the gene as an indel mutation would be more likely to lead to a loss of S-RNase gene function than if the 3’ end of the gene was targeted. Instant SEQ ID NO:10 is both in the 5’ end of the gene and fits the NGG/CCN PAM motif requirement taught by Enciso-Rodriguez. Thus, a person of ordinary skill in the art would have been particularly motivated to select SEQ ID NO:10 as a potential target site for CRISPR induced mutation. Note that no claim requires that Sp3 and Sp4 both need to be mutated. No claim requires that SEQ ID NO:10 need to be directly targeted. Claims 14 and 16 do not even require that SEQ ID Nos:2 and 3 need to be considered given the use of “and/or” in line 4 of the claim. Accordingly, claims 1, 3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enciso-Rodriguez et al and further in view of Butler et al and Kaufmann et al.     
X62727
LOCUS       X62727                  1751 bp    DNA     linear   PLN 14-NOV-2006
DEFINITION  S. tuberosum S2 (self-incompatibility) locus linked stylar RNase
            gene.
ACCESSION   X62727
VERSION     X62727.1
KEYWORDS    RNase S2; self-incompatibility; stylar ribonuclease.
SOURCE      Solanum tuberosum (potato)
  ORGANISM  Solanum tuberosum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1
  AUTHORS   Kaufmann,H., Salamini,F. and Thompson,R.D.
  TITLE     Sequence variability and gene structure at the self-incompatibility
            locus of Solanum tuberosum
  JOURNAL   Mol. Gen. Genet. 226 (3), 457-466 (1991)
   PUBMED   2038308
REFERENCE   2  (bases 1 to 1751)
  AUTHORS   Thompson,R.R.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-1992) R.R. Thompson, Dept of Plant Breeding and,
            Yeld Physiology, MPI f Zuechtungsforschung, Carl-von-Linne Weg 10,
            W-5000 Koeln 30, FRG
FEATURES             Location/Qualifiers
     source          1..1751
                     /organism="Solanum tuberosum"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4113"
                     /chromosome="1"
                     /clone_lib="lambda 193S24"
                     /note="Allele: S2"
     mRNA            join(304..565,683..>1111)
     exon            304..565
                     /number=1
     CDS             join(323..565,683..1111)
                     /standard_name="self-incompatibility stylar ribonuclease"
                     /codon_start=1
                     /product="S2 RNase"
                     /protein_id="CAA44600.1"
                     /db_xref="GOA:Q01796"
                     /db_xref="InterPro:IPR001568"
                     /db_xref="InterPro:IPR018188"
                     /db_xref="UniProtKB/Swiss-Prot:Q01796"
                     /translation="MAKSQLVSALFVFFFSLSPIYGDFDYMQLVLTWPRSFCYPRGFC
                     NRIPPNNFTIHGLWPDKKPMRGQLQFCTSDDYIKFTPGSVLDALDHHWIQLKFEREIG
                     IRDQPLWKDQYKKHGTCCLPRYNQLQYFLLAMRLKEKFDLLTTLRTHGITPGTKHTFK
                     KIQDAIKTVTQEVPDLKCVENIQGVLELYEIGICFTPEADSLFPCRQSKSCHPTENPL
                     ILFRL"
     intron          566..682
                     /number=1
     exon            683..>1111
                     /number=2

  Query Match             100.0%;  Score 789;  DB 701;  Length 1751;
  Best Local Similarity   100.0%;  
  Matches  789;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCTAAATCGCAGCTTGTGTCAGCACTTTTCGTTTTCTTTTTTTCTCTTTCTCCCATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 ATGGCTAAATCGCAGCTTGTGTCAGCACTTTTCGTTTTCTTTTTTTCTCTTTCTCCCATT 382

Qy         61 TATGGGGATTTCGACTATATGCAACTTGTCTTAACATGGCCAAGATCTTTTTGTTACCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 TATGGGGATTTCGACTATATGCAACTTGTCTTAACATGGCCAAGATCTTTTTGTTACCCT 442

Qy        121 AGAGGATTCTGCAACAGAATACCTCCGAACAACTTCACGATTCACGGGCTTTGGCCGGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 AGAGGATTCTGCAACAGAATACCTCCGAACAACTTCACGATTCACGGGCTTTGGCCGGAT 502

Qy        181 AAGAAGCCTATGCGCGGCCAGTTACAATTCTGCACTTCTGATGACTATATAAAATTTACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 AAGAAGCCTATGCGCGGCCAGTTACAATTCTGCACTTCTGATGACTATATAAAATTTACT 562

Qy        241 CCGGTAAGTTACAGCATTATTTACTTCAGCCAAATAGTCTTAATTTTTTATTTTTCATTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 CCGGTAAGTTACAGCATTATTTACTTCAGCCAAATAGTCTTAATTTTTTATTTTTCATTT 622

Qy        301 GAATAGCTTGCATTTCCTTTCTGTTAATTTTTAGTAGAAATCTTTTACAAATTTCCACAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        623 GAATAGCTTGCATTTCCTTTCTGTTAATTTTTAGTAGAAATCTTTTACAAATTTCCACAG 682

Qy        361 GGTAGTGTACTCGATGCTCTGGACCACCACTGGATTCAGTTGAAGTTTGAACGCGAAATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        683 GGTAGTGTACTCGATGCTCTGGACCACCACTGGATTCAGTTGAAGTTTGAACGCGAAATA 742

Qy        421 GGAATCCGTGATCAACCTCTCTGGAAAGATCAATACAAAAAGCATGGAACATGTTGTTTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        743 GGAATCCGTGATCAACCTCTCTGGAAAGATCAATACAAAAAGCATGGAACATGTTGTTTA 802

Qy        481 CCGCGCTACAATCAGTTGCAGTATTTTTTACTAGCCATGCGACTGAAAGAAAAGTTTGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        803 CCGCGCTACAATCAGTTGCAGTATTTTTTACTAGCCATGCGACTGAAAGAAAAGTTTGAT 862

Qy        541 CTTTTGACAACTCTCAGAACCCATGGAATTACTCCTGGTACAAAACATACATTTAAAAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        863 CTTTTGACAACTCTCAGAACCCATGGAATTACTCCTGGTACAAAACATACATTTAAAAAA 922

Qy        601 ATCCAAGATGCCATCAAGACAGTCACTCAAGAGGTTCCTGACCTCAAGTGCGTTGAAAAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        923 ATCCAAGATGCCATCAAGACAGTCACTCAAGAGGTTCCTGACCTCAAGTGCGTTGAAAAT 982

Qy        661 ATTCAAGGCGTATTGGAACTATACGAGATAGGAATATGTTTTACTCCCGAGGCAGATAGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        983 ATTCAAGGCGTATTGGAACTATACGAGATAGGAATATGTTTTACTCCCGAGGCAGATAGT 1042

Qy        721 CTATTTCCTTGTCGTCAAAGTAAATCATGCCACCCAACAGAAAACCCGCTGATTTTGTTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1043 CTATTTCCTTGTCGTCAAAGTAAATCATGCCACCCAACAGAAAACCCGCTGATTTTGTTT 1102

Qy        781 CGATTATGA 789
              |||||||||
Db       1103 CGATTATGA 1111

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Applicant urges that the prior art does not teach constructing a CRISPR vector that simultaneously targets the two target genes in diploid potato.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., constructing a CRISPR vector that simultaneously targets the two target genes in diploid potato) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663